Case 5:19-cv-00004-JSM-PRL Document 1 Filed 01/07/19 Page 1 of 8 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION


 MICAH SHEETS,


                Plaintiff,                     Case No.:
 v.

 LIBRARY SYSTEMS & SERVICES, LLC,
 (“LLS”), F L S II, LLC and SUMTER COUNTY,
  FLORIDA, DIVISION OF LIBRARY SERVICES,

             Defendants.
 ________________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, MICAH SHEETS, by and through his undersigned counsel

 and sues the Defendants LIBRARY SYSTEMS & SERVICES, LLC, F L S II, LLC and

 SUMTER COUNTY, FLORIDA, DIVISION OF LIBRARY SERVICES (hereinafter referred

 to as “LLS”, “FLS” and “SUMTER COUNTY” or “Defendants”) and states as follows:

                               JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367 and

 1441(b).

        2.      Venue lies within the United States District Court for the Middle District of

 Florida, Ocala Division because a substantial part of the events giving rise to this claim

 occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).




                                           Page 1 of 8
Case 5:19-cv-00004-JSM-PRL Document 1 Filed 01/07/19 Page 2 of 8 PageID 2




                                             PARTIES

         3.      Defendant, LIBRARY SYSTEMS & SERVICES, LLC is a Foreign Limited

 Liability Company authorized and doing business in this Judicial District.

         4.      Defendant is F L S II, LLC is a Florida Limited Liability Company authorized

 and doing business in this Judicial District.

         5.      Defendant, SUMTER COUNTY, FLORIDA, DIVISION OF LIBRARY

 SERVICES is a Political Subdivision of the State of Florida.

         6.      Plaintiff is a resident of Sumter County. At all times material, Plaintiff was

 employed by Defendants.

         7.      Defendants, LIBRARY SYSTEMS & SERVICES, LLC, F L S II, LLC and

 SUMTER COUNTY, FLORIDA, DIVISION OF LIBRARY SERVICES are a joint employer

 and/or integrated enterprise.

         8.      Plaintiff, MICHAH SHEETS, is a resident of Sumter County, Florida. At all

 times material, Plaintiff was an employee of Defendants within the meaning of the Americans

 with Disabilities Act and the Florida Civil Rights Act.

                                  GENERAL ALLEGATIONS

         9.      At all times material, Defendants acted with malice and reckless disregard for

 Plaintiff’s federal and state protected rights.

         10.     At all times material, Plaintiff was qualified to perform her job duties within

 the legitimate expectations of her employers.

         11.     Plaintiff has retained the undersigned counsel to represent her in this action and

 is obligated to pay them a reasonable fee for their services.



                                             Page 2 of 8
Case 5:19-cv-00004-JSM-PRL Document 1 Filed 01/07/19 Page 3 of 8 PageID 3




        12.     Plaintiff requests a jury trial for all issues so triable.

                           ADMINISTRATIVE PREREQUISITES

        13.     Plaintiff, MICAH SHEETS, timely filed a Charge of Discrimination with the

 Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

 Human Relations (“FCHR”) on April 18, 2018. Plaintiff’s Charge of Discrimination is

 attached as Exhibit A.

        14.     On December 12, 2018, the EEOC issued a Dismissal and Notice of Rights

 related to Plaintiff’s Charge of Discrimination. A copy of the Dismissal and Notice of Rights

 is attached as Exhibit B. This Complaint has been filed within ninety (90) days of the issuance

 of the Dismissal and Notice of Rights; therefore, Plaintiff has met all conditions precedent to

 filing this Complaint.

        15.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this

 claim is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred

 and eighty (180) days have passed since the filing of the Charge.

                                  FACTUAL ALLEGATIONS

        16.     Plaintiff is an individual with a disability; specifically, Plaintiff has been

 diagnosed with and suffers from Dyslexia.

        17.     On or about November 14, 2017, Plaintiff began her employment with

 Defendants.

        18.     On Plaintiff’s first day of employment, Plaintiff disclosed her disability to

 Michelle (last name unknown, Training Supervisor) and requested a reasonable




                                             Page 3 of 8
Case 5:19-cv-00004-JSM-PRL Document 1 Filed 01/07/19 Page 4 of 8 PageID 4




 accommodation for her disability to be given and extra fifteen (15) minutes to sort and shelve

 books.

          19.     Michelle (last name unknown) looked at Plaintiff and did not respond. Plaintiff

 had to remind Michelle of her disability several times during training.

          20.     On or about November 14, 2017, Plaintiff was advised by Michelle that

 Plaintiff, along with all new employees, had to take a written test.

          21.     Plaintiff took the test and was advised by Alice (last name unknown, Manager)

 that she passed.

          22.     Plaintiff asked the other employees if they were required to take the test and

 learned they were not.

          23.     Later that evening, on or about November 14, 2017, Plaintiff received a text

 message from Marcos (last name unknown, Recruiter), advising her not to report to work the

 following day, November 15, 2017, and to call him.

          24.     Plaintiff immediately returned his call and was told she was being terminated

 from her position with Defendants because the “company no longer needed” her. Plaintiff

 asked why, but Marco stated that he did not know.

          25.     The next day, on or about November 15, 2017, Marcos told Plaintiff that she

 was terminated because Plaintiff was not up to the 100% mark and she was not working fast

 enough.

                                   COUNT I
                AMERICANS WITH DISABILITIES ACT – DISCRIMINATION

          26.     Plaintiff, MICAH SHEETS, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-five (25).


                                            Page 4 of 8
Case 5:19-cv-00004-JSM-PRL Document 1 Filed 01/07/19 Page 5 of 8 PageID 5




        27.     Plaintiff is an individual entitled to protection under the Americans with

 Disabilities Act, as amended, 42 U.S.C. §12112 et seq.

        28.     Plaintiff is an employee within the meaning of the Americans with Disabilities

 Act, as amended.

        29.     Plaintiff is an individual with a disability within the meaning of the Americans

 with Disabilities Act, as amended. Specifically, Plaintiff’s Dyslexia substantially limited one

 or more major life activities.

        30.     Plaintiff was a qualified individual with a disability within the meaning of the

 Americans with Disabilities Act, as amended, because Plaintiff, with or without a reasonable

 accommodation, could perform the essential functions of her job.

        31.     By the conduct described above, Defendants have engaged in unlawful

 employment practices and discriminated against Plaintiff on account of her known disability,

 and/or because Defendants regarded her as having a disability, and/or because of Plaintiff’s

 record of having a disability in violation of the Americans with Disabilities Act, as amended.

 Specifically, Defendants failed to reasonably accommodate Plaintiff’s disability and failed to

 engage in an interactive process in determining a reasonable accommodation. Furthermore,

 Defendants discriminated against Plaintiff by terminating her employment.

        32.     The above described acts of disability discrimination constitute a violation of

 the Americans with Disabilities Act, as amended, for which Defendants are liable.

        33.     Defendants’ unlawful and discriminatory employment practices toward

 Plaintiff were intentional.




                                          Page 5 of 8
Case 5:19-cv-00004-JSM-PRL Document 1 Filed 01/07/19 Page 6 of 8 PageID 6




        34.     Defendants’ unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the federal-protected rights of Plaintiff.

        35.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff, MICAH SHEETS, prays for the following damages against

 Defendants, LIBRARY SYSTEMS & SERVICES, LLC, F L S II, LLC and SUMTER

 COUNTY, FLORIDA, DIVISION OF LIBRARY SERVICES:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages for emotional pain and suffering,
                        inconvenience, loss of enjoyment of life and humiliation;
                e.      Punitive damages;

                f.      Attorneys’ fees and costs;

                g.      Injunctive relief; and

                h.      For any other relief this Court deems just and equitable.

                               COUNT II
   FLORIDA CIVIL RIGHTS ACT – DISABILITY/HANDICAP DISCRIMINATION

        36.     Plaintiff, MICAH SHEETS, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-five (25).

        37.     Plaintiff is an individual entitled to protection under the Florida Civil Rights

 Act, Chapter 760, Florida Statutes.

        38.     Plaintiff is an employee within the meaning of the Florida Civil Rights Act.




                                            Page 6 of 8
Case 5:19-cv-00004-JSM-PRL Document 1 Filed 01/07/19 Page 7 of 8 PageID 7




         39.     Plaintiff is an individual with a disability/handicap within the meaning of the

 Florida Civil Rights Act. Specifically, Plaintiff’s Dyslexia substantially limits one or more

 major life activities.

         40.     Plaintiff was a qualified individual with a disability within the meaning of the

 Florida Civil Rights Act, because Plaintiff, with or without a reasonable accommodation, could

 perform the essential functions of her job.

         41.     By the conduct described above, Defendants have engaged in unlawful

 employment practices and discriminated against Plaintiff on account of her known disability,

 and or because Defendants regarded her as having a disability, and/or because of Plaintiff’s

 record of having a disability in violation of the Florida Civil Rights Act. Specifically,

 Defendants failed to reasonably accommodate Plaintiff’s disability and failed to engage in an

 interactive process in determining a reasonable accommodation. Furthermore, Defendants

 discriminated against Plaintiff by ending her employment.

         42.     The above described acts of disability discrimination constitute a violation of

 the Florida Civil Rights Act, for which Defendants are liable.

         43.     Defendants’ unlawful and discriminatory employment practices toward

 Plaintiff were intentional.

         44.     Defendants’ unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the state-protected rights of Plaintiff.

         45.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.




                                            Page 7 of 8
Case 5:19-cv-00004-JSM-PRL Document 1 Filed 01/07/19 Page 8 of 8 PageID 8




       WHEREFORE, Plaintiff, MICHAH SHEETS, prays for the following damages

 against Defendants, LIBRARY SYSTEMS & SERVICES, LLC, F L S II, LLC and

 SUMTER COUNTY, FLORIDA, DIVISION OF LIBRARY SERVICES:

             a.     Back pay and benefits;

             b.     Prejudgment interest on back pay and benefits;

             c.     Front pay and benefits;

             d.     Compensatory damages for emotional pain and suffering,
                    inconvenience, loss of enjoyment of life and humiliation;

             e.     Punitive damages;

             f.     Attorneys’ fees and costs;

             g.     Injunctive relief; and

             h.     For any other relief this Court deems just and equitable.

                            DEMAND FOR JURY TRIAL

       46.   Plaintiff, MICAH SHEETS, demands a trial by jury on all issues so triable.

             DATED this 7th day of January 2019.

                                             FLORIN GRAY BOUZAS OWENS, LLC

                                             /s/ Gregory Owens
                                             GREGORY A. OWENS, ESQUIRE
                                             Florida Bar No.: 51366
                                             greg@fgbolaw.com
                                             WOLFGANG M. FLORIN, ESQUIRE
                                             Florida Bar No.: 907804
                                             wolfgang@fgbolaw.com
                                             16524 Pointe Village Drive
                                             Suite 100
                                             Lutz, Florida 33558
                                             (727) 254-5255
                                             (727) 483-7942 (fax)
                                             Trial Attorneys for Plaintiff


                                        Page 8 of 8
